Title: From Jeremy Bentham to John Adams Smith, 22 December 1817
From: Bentham, Jeremy
To: Smith, John Adams




M A diplomatus
Ford Abbey Dec ’22 1817.


 Scarce has your prophecy been utterd, which was fulfilled.
Your new Master I see is arrived and arrived, and arrived in style. Lay me, I beseech you in all due fear at the feet of his Excellency and with a smile beg for me tell him how proud I shall should feel of learning of the honour of his protection. that done, with that seriousnesswhich  your opinion of my a belief as  well I hope sincerity say to will, if it be what I hope it is for the natural accompaniment of the expression of it I find him  have the satisfaction of regarding him as tell him, of his character correspondence in any degree tothat the idea I have learnt to figure to myself of a Statesman of the American United States, and that statesman a son of Dr. Rush, how happy I  should be in pressing him to my bosom, in the character of a fellow labourer in the service of United America, and a confidential friend. Useful or not useful, you will I flatter myself  feel yourself not much committed if you venture to recommend me as a safe one.
His predecessor your worthy Uncle in one of those several walks which were so instructive and so delightful to me was by I forget what circumstance led into the confession that his countrymen were a cold and grave people: but before I had done with him I made him pursue his confession so much further as to acknowledge what I myself had the satisfaction of preceiving by still more unequivocal tokens that I had thawed some of his ice.
As to Mr. Rush, pour commencer as they say in France, and to prepare the way to a better acquaintance do me the favour to present to him in my name a copy of each of the two works in which I have appeared in the character of a Philo-Yankee: they will either accompany or soon follow these presents.
Dear Sir
I leave to thank you for your favor of the 11th instant, received here but a day or two : it affords me a pleasing  proof of your kind attention to my .

As to your continuance here in office, scarcely did it produce in my mind any fresh sensation: for some how or other I had always counted upon it as certain.
I conclude with an almost impertinent question: I should be sorry it were a troublesome one. The talent which your Uncle gave me and which you borrowed of me has it been wrapped up all this time in his nephew? When we meet which I hope will be the beginning of February or earlier,  will there not be some produce from it to shew?
Should my letters to his countrymen ever be fortunate enough ever to make their appearance in the form and be the for which they were prepared and to every such extent as that of which you gave me hopes, the National Intelligencer as well I suppose be of course among the first  of the periodicals in which they make their appearance. If in that paper they had actually made their appearance before Mr. Rushs departure from the United States,  they must of course have come under his eyes.








